Exhibit 10.3

Quality Systems, Inc.

2014 Director Compensation Program

 

     Tier 0
Employee
Director      Tier 1
Non-
Employee
Director      Tier 2
Nominating & Governance
and Compensation Committee
Chairpersons      Tier 3
Audit Committee and
Board Chairpersons  

Base Compensation

   $ 0       $ 80,000       $ 92,500       $ 100,000   

Value of Restricted Stock

   $ 0       $ 80,000       $ 92,500       $ 100,000   

2014 Director Compensation Plan Terms:

 

  1. Meeting attendance is expected to be at or near a 100% level.

 

  2. Pay Tiers: Tier 0 is for directors who are full-time employees of the
Company. Tier 1 is for non-employee directors who do not chair a committee. Tier
2 is for Nominating and Governance Committee and Compensation Committee
Chairpersons. Tier 3 is for Audit Committee and Board Chairpersons. A
Chairperson of any other committee will be paid at the highest tier otherwise
eligible, according to the specifically named functions above. All directors are
paid only at one tier (and not multiple tiers), which is their highest eligible
tier.

 

  3. Each director is to be awarded restricted shares of the Company’s common
stock (“Restricted Stock”) upon election or re-election to the Board equivalent
to the value amounts set forth in the table above. The shares of Restricted
Stock will be valued at the price of the Company’s common stock at the close of
trading on the date of grant. The Restricted Stock will be issued according to
the standard form of the Company’s approved Amended and Restricted Stock
Agreement and pursuant to the Company’s Second Amended and Restated 2005 Stock
Option and Incentive Plan and will carry a restriction requiring that the
Restricted Stock vest in two equal installments over two consecutive years with
the vesting dates being the meeting dates of the Company’s annual shareholders’
meeting following the director’s election or re-election to the Board. In the
event of an annual shareholders’ meeting immediately following which a director
that previously received Restricted Stock under the 2014 Director Compensation
Plan is no longer a member of the Board, then any unvested shares of Restricted
Stock held by such director shall immediately vest and become transferable. The
Restricted Stock shall be granted on a pro-rata basis for directors appointed to
serve less than a full year.



--------------------------------------------------------------------------------

  4. All directors must own a minimum of 2,000 shares of the Company’s common
stock purchased on the open market, which must be retained as long as they are a
director. New directors have nine months in which to fulfill their minimum
common stock holding requirements after their election or appointment to the
Board.

 

  5. Base compensation shall be paid quarterly.